This opinion is subject to administrative correction before final disposition.




                                 Before
                    GASTON, ATTANASIO, and HOUTZ
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Justin D. M C QUILLIN
                Chief Personnel Specialist (E-7), U.S. Navy
                                Appellant

                              No. 202000224

                            Decided: 28 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       Warren A. Record (arraignment)
                           Derek D. Butler (trial)

   Sentence adjudged 3 July 2020 by a general court-martial convened at
   Naval Air Station Jacksonville, Florida, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: confinement for two
   years 1 and a dishonorable discharge.

                             For Appellant:
          Lieutenant Commander Douglas R. Ottenwess, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 Pursuant to the pretrial agreement, the convening authority suspended con-
finement in excess of 18 months.
            United States v. McQuillin, NMCCA No. 202000224
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2